Citation Nr: 1009241	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
left ear.

3.  Entitlement to an increased rating for hearing loss of 
the right ear, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claim for service connection for tinnitus was 
previously denied in rating decisions dated June 1994 and 
October 1994, respectively.  After being notified of those 
decisions, the Veteran failed-in both cases-to perfect a 
timely appeal.  The evidence received since the October 1994 
decision is new in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence, 
however, is not material because it does not raise a 
reasonable possibility of substantiating the claim for 
service connection.

2.  The claim for service connection for hearing loss of the 
left ear was previously denied in rating decisions dated June 
1994 and October 1994, respectively.  After being notified of 
those decisions, the Veteran failed-in both cases-to 
perfect a timely appeal.  The evidence received since the 
October 1994 decision is new in that it is not cumulative and 
was not previously considered by decisionmakers.  The 
evidence, however, is not material because it does not raise 
a reasonable possibility of substantiating the claim for 
service connection.

3.  The Veteran's hearing loss of the right ear is manifested 
by no worse than auditory acuity Level I.





CONCLUSIONS OF LAW

1.  The October 1994 decision that denied and declined to 
reopen the claim for service connection for tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  The Veteran has not submitted new and material evidence 
to reopen his claim for service connection for tinnitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The October 1994 decision that denied and declined to 
reopen the claim for service connection for hearing loss of 
the left ear is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  The Veteran has not submitted new and material evidence 
to reopen his claim for service connection for hearing loss 
of the left ear.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

5.  The criteria for a compensable disability rating for the 
Veteran's hearing loss of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that new and 
material evidence has been submitted sufficient to reopen his 
claims for service connection for hearing loss of the left 
ear and tinnitus, and that his service-connected hearing loss 
of the right ear is more disabling than currently evaluated.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When a claimant submits a request to reopen a previously 
denied claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Moreover, VA must notify the 
claimant specifically of the basis on which the prior claim 
was denied (that is, identify the missing element or 
elements) and describe what evidence would be necessary to 
establish the previously missing element(s).  Id. at 9-10.

VA has satisfied its duties to notify the Veteran.  Regarding 
the Veteran's increased-rating claim, VA informed the Veteran 
in a September 2007 letter of the evidence VA had received to 
date, the evidence VA was responsible for obtaining, how the 
Veteran could help VA going forward, and what the evidence 
must show to support his claim.  The same letter informed the 
Veteran about how effective dates and disability ratings are 
assigned.  Regarding the claims to reopen, in an October 2007 
letter, VA notified the Veteran of the general requirements 
for service connection; definitions of "new" and 
"material"; information as to why his claims for tinnitus 
and left-ear hearing loss were previously denied; and 
information on what specific evidence was needed to reopen 
the claims.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

Here, the RO obtained the Veteran's service treatment records 
and pertinent private treatment records.  The Veteran 
underwent a VA audiology examination in October 2007.  VA-
provided medical examinations must be legally "adequate."  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The 
Veteran does not object to the adequacy of his examination, 
and the Board finds that it was not legally deficient.

The Board finds that VA has fulfilled its duty to assist in 
every respect.


II.  Request to Reopen

In a June 1994 rating decision, the RO denied claims for 
service connection for hearing loss of the left ear and 
tinnitus.  In October 1994, the RO confirmed and continued 
its June 1994 decision to deny service connection for hearing 
loss of the left ear and tinnitus.  

In January 2008, the RO declined to reopen claims for hearing 
loss of the left ear and tinnitus because the Veteran had not 
submitted new and material evidence for either claim.  The 
Veteran now appeals that decision.

The June 1994 and October 1994 rating decisions are final.  A 
claim becomes final upon denial on appellate review or the 
expiration of one year after the date of the RO's notice of 
allowance or disallowance, whichever is earlier.  38 U.S.C.A. 
§§ 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  A finally 
adjudicated claim may be reopened if the claimant submits new 
and material evidence.  38 C.F.R. § 3.156(a).  New evidence 
is (1) evidence not previously submitted to agency 
decisionmakers (2) that is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Material evidence is 
evidence (1) that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and (2) that raises a 
reasonable possibility of substantiating the claim.  Id.

The Board is obligated to consider lay evidence submitted by 
a claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  When deciding whether to reopen a finally 
adjudicated claim, the Board presumes newly submitted 
evidence to be credible for purposes of determining whether 
such evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


A.  Tinnitus

The Veteran's previous claim for service connection for 
tinnitus was denied in October 1994 because, although the 
evidence showed that the Veteran was then diagnosed with 
tinnitus, the evidence did not show in-service incurrence of 
tinnitus.  

Pertinent evidence of record at the time of the most recent 
final denial of the claim includes service treatment records 
that were void of any complaints or diagnoses of tinnitus; a 
July 1990 private audiogram that was void of complaints or a 
diagnosis of tinnitus; and a September 1994 VA audiology 
examination report that diagnosed the Veteran with tinnitus 
(at the examination, the Veteran described his tinnitus as 
high-pitched, intermittent, bilateral, and persistent since 
its onset in 1988).

Evidence received in support of this application to reopen 
includes the Veteran's statement that his tinnitus began in 
1987 during service because, he avers, of his exposure to jet 
engines during his "entire Navy period"; his wife's 
statement (1) indicating that the Veteran was in the habit of 
alerting her when his tinnitus episodes began and ended (they 
usually lasted for "a little bit"), and (2) observing that 
the tinnitus "seem[ed] to break his concentration" if it 
came on while he was in the middle of a task; the Veteran's 
statement explaining that at the time he submitted his 
original claims for service connection for tinnitus and 
hearing loss, he did not understand that they were two 
distinct disabilities; computer printouts from the American 
Tinnitus Association; the Veteran's statement that his 
tinnitus has become progressively worse and that each episode 
lasts anywhere from several seconds to several minutes; and 
an October 2007 VA audiology examination that found that due 
to the Veteran's reported frequency and duration of the 
tinnitus symptoms (a few times a day lasting ten to forty 
seconds), the symptoms were not considered clinically 
significant and were, rather, consistent with common head 
noise.

The Veteran's statement regarding the onset of his tinnitus 
(during service in or around 1987), and the continuity of 
symptomatology since that time, is not "new" evidence 
because it is essentially cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  Specifically, at the time of the last prior 
final denial of the claim (October 1994), the evidence of 
record included a September 1994 VA audiology examination 
report wherein the Veteran described his tinnitus as high-
pitched, intermittent, bilateral, and persistent since its 
onset in 1988.

On the other hand, the wife's statement (describing frequency 
of tinnitus symptoms and their effect on Veteran), the 
October 2007 VA examination report, and the Veteran's 
statement to the effect that his tinnitus has worsened, all 
qualify as new evidence.  Even so, none of that evidence 
qualifies as "material" evidence because none of it relates 
to an unestablished fact necessary to substantiate the claim, 
namely, in this case, an in-service incurrence of tinnitus.  
Accordingly, none of it raises a reasonable possibility of 
substantiating the claim.

The wife's statement relates only to the Veteran's current 
tinnitus symptoms and the October 2007 VA examination report, 
rather than providing evidence of in-service incurrence, 
indicates that what the Veteran experiences (and presumably 
what he has experienced in the past) is best not described as 
tinnitus, but as common head noise.

In short, the new evidence does not raise a reasonable 
possibility of showing, alone or together with other 
evidence, an in-service incurrence of tinnitus.  Accordingly, 
the Board declines to reopen the claim for service connection 
for tinnitus.


B.  Hearing Loss, Left Ear

The Veteran's previous claim for service connection for 
hearing loss of the left ear was denied in October 1994 
because, although the evidence showed that the Veteran was 
then diagnosed with hearing loss of the left ear, the 
evidence did not show that hearing loss of the left ear was 
incurred in or aggravated during service.
 
Pertinent evidence of record at the time of the most recent 
final denial of the claim includes service treatment records 
that showed no fewer than six audiograms (including one 
audiogram administered upon enlistment and one upon 
separation from service).  The in-service audiograms showed 
the following results-listed in chronological order 
beginning with the enlistment audiogram, and measured in 
puretone thresholds, in decibels-for hearing loss of the 
left ear: (1) hearing loss at 500 Hertz: 25, 15, 15, 15, 15, 
15; (2) hearing loss at 1000 Hertz: 30, 25, 25, 25, 20, 25; 
(3) hearing loss at 2000 Hertz: 30, 30, 30, 20, 25, 30; (4) 
hearing loss at 3000 Hertz: 15, 15, 15, 10, 10, 10; (5) 
hearing loss at 4000 Hertz: 10, 10, 10, 10, 15, 10; and (6) 
hearing loss at 6000 Hertz: 20, 10, 10, 10, 5, 10.

Other pertinent evidence of record at the time of the most 
recent final denial of the claim includes a July 1990 private 
audiogram that showed hearing loss of the left ear-measured 
in puretone thresholds, in decibels-as follows (listing 
measurements at 500, 1000, 2000, 3000, 4000, and 6000 Hertz): 
15, 20, 35, 35, 25, 20, 15.  There was also a September 1994 
audiogram that measured the average puretone hearing loss in 
the left ear at 35 decibels, and recorded a speech 
recognition score of 96 percent.

Evidence received in support of this application to reopen 
includes the Veteran's statement that his hearing loss of the 
left ear was mild upon his enlistment and that it 
deteriorated during service; another statement from the 
Veteran indicating that his hearing loss became so severe 
after service that he had to quit his job as a policeman 
because he was no longer able to hear distinctly the 
communications over the radio; his wife's statement 
indicating that the Veteran has trouble hearing, particularly 
when there is background noise; the Veteran's statement 
explaining that he worked on the flight deck of aircraft 
carriers throughout service, serving as an aviation 
electrician, and that because of those duties, he was 
constantly exposed to loud noise during service; an October 
2007 VA audiology examination that diagnosed the Veteran with 
hearing within normal limits between 250 and 1000 Hertz, and 
with mild sensorineural hearing loss between 2000 and 8000 
Hertz; and two audiograms (from July 2008 and August 2009) 
that measured the Veterans hearing loss and speech 
recognition scores, but did not provide diagnoses or medical 
opinions.

The Veteran's statement regarding aggravation of his hearing 
loss (i.e., that during service, it worsened due to aircraft 
noise) is not "new" evidence because it is essentially 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim.  Specifically, 
at the time of the last prior final denial of the claim 
(October 1994), the evidence of record included a September 
1994 VA audiology examination report wherein the Veteran 
reported he was on the flight line during service (implying 
that his hearing loss was attributable, at least in part, to 
his in-service noise exposure).

On the other hand, the Veteran's statement that he had to 
quit his job as a policeman, his wife's statement describing 
the Veteran's current hearing loss symptoms, and the October 
2007 VA examination report all qualify as "new" evidence.  
None of that evidence, however, qualifies as "material" 
evidence because none of it relates to an unestablished fact 
necessary to substantiate the claim, namely, in this case, a 
competent nexus opinion linking the Veteran's current hearing 
loss (or aggravation of hearing loss) of the left ear to his 
period of active service.  Accordingly, none of it raises a 
reasonable possibility of substantiating the claim.

In short, the new evidence does not raise a reasonable 
possibility of showing, alone or together with other 
evidence, that the Veteran's in-service noise exposure caused 
or aggravated his currently diagnosed hearing loss of the 
left ear.  Accordingly, the Board declines to reopen the 
claim for service connection for hearing loss of the left 
ear.


III.  Increased Rating

The Veteran contends he is entitled to an increased rating 
for his service-connected hearing loss of the right ear.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Here, the 
relevant evidentiary window begins August 31, 2006 (one year 
before the Veteran filed his claim for increased rating), and 
continues to the present time.

In a June 1994 rating decision, the RO established service 
connection for hearing loss of the right ear, and assigned a 
noncompensable evaluation.  A noncompensable rating has been 
in effect continuously since that time.

VA assigns disability ratings for hearing impairment by 
mechanically applying the results of audiometric evaluations 
to the rating schedule in order to derive certain numeric 
designations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of hearing impairment range from noncompensable 
to 100 percent and are based on two factors: speech 
discrimination (as measured by the Maryland CNC test) and 
average hearing threshold level (as measured by the average 
puretone thresholds in the frequencies of 1000, 2000, 3000, 
and 4000 Hertz).  VA evaluates the degree of disability by 
applying the test results pertaining to these two factors 
against tables in the rating schedule that provide for eleven 
numerical auditory acuity levels ranging from Level I (for 
essentially normal acuity) to Level XI (for profound 
deafness).  38 C.F.R. § 4.85.

If a veteran's impaired hearing is service-connected in only 
one ear, as is the case here, VA determines the percentage 
evaluation by assigning the nonservice-connected ear a 
numerical auditory acuity evaluation of Level I.  38 C.F.R. § 
4.85(f).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA determines the Veteran's numerical hearing acuity 
level from either Table VI or Table VIa (located at 38 C.F.R. 
§ 4.85)-whichever results in the higher numeral.  Each ear 
is evaluated separately.  38 C.F.R. § 4.86(a).  The Veteran 
does not qualify for an evaluation under this method.

Similarly, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA 
determines the Veteran's numerical hearing acuity level from 
either Table VI or Table VIa-whichever results in the higher 
numeral.  That numeral is then elevated to the next higher 
numeral.  Again, each ear is evaluated separately.  38 C.F.R. 
§ 4.86(b).  The Veteran does not qualify for an evaluation 
under this method.

Finally, a veteran's statements describing symptoms of his 
service-connected hearing loss are deemed competent evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that 
lay persons are competent to observe and describe "that 
which comes to [them] through the use of [their] senses").  
The Board is required to consider all the evidence before it.  
Accordingly, the Board considers the Veteran's statements 
together with the clinical evidence of record.  After 
evaluating all the evidence, the Board assigns a disability 
rating according to the pertinent rating criteria.

The Board finds that the Veteran's service-connected hearing 
loss is noncompensable.  An October 2007 VA audiology 
examination found the Veteran's right-ear hearing loss, 
measured in puretone thresholds, in decibels, was as follows:




HERTZ



   1000
2000
3000
4000
AVERAGE
RIGHT
30
30
35
35
33

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 33 decibels 
in his right ear.  The Veteran's speech recognition score on 
the Maryland CNC was 100 percent for the right ear.  
Regarding the Veteran's right ear, the examiner diagnosed the 
Veteran with hearing within normal limits between 250 and 500 
Hertz, and with mild sensorineural hearing loss between 1000 
and 8000 Hertz.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I.  
Pursuant to statutory authority and for purposes of this 
analysis, the Board assigns the nonservice-connected left ear 
a numerical auditory acuity evaluation of Level I.  See 38 
C.F.R. § 4.85(f).  By applying these hearing acuity levels to 
Table VII (also found at 38 C.F.R. § 4.85), the Board 
determines that the Veteran's hearing impairment, as measured 
at the October 2007 VA examination, was noncompensable.

A July 2008 audiology examination found the Veteran's right-
ear hearing loss, measured in puretone thresholds, in 
decibels, was as follows:




HERTZ



   1000
2000
3000
4000
AVERAGE
RIGHT
25
20
30
30
26

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 26 decibels 
in his right ear.  The Veteran's speech recognition score 
(the examination report did not indicate whether it was the 
Maryland CNC), measured at 70 decibels, was 96 percent for 
the right ear.  The examiner did not provide a diagnosis.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I.  
Pursuant to statutory authority and for purposes of this 
analysis, the Board assigns the nonservice-connected left ear 
a numerical auditory acuity evaluation of Level I.  See 38 
C.F.R. § 4.85(f).  By applying these hearing acuity levels to 
Table VII (also found at 38 C.F.R. § 4.85), the Board 
determines that the Veteran's hearing impairment, as measured 
at the July 2008 examination, was noncompensable.

An August 2009 audiology examination found the Veteran's 
right-ear hearing loss, measured in puretone thresholds, in 
decibels, was as follows:




HERTZ



   1000
2000
3000
4000
AVERAGE
RIGHT
45
40
40
45
43

The Veteran's average threshold hearing loss-at the 
frequencies 1000, 2000, 3000, and 4000 Hertz-was 43 decibels 
in his right ear.  The Veteran's speech recognition score 
(the examination report did not indicate whether it was the 
Maryland CNC), measured at 65 decibels, was 96 percent for 
the right ear.  The examiner did not provide a diagnosis.

Applying these test scores to Table VI (found at 38 C.F.R. § 
4.85), the Veteran's right ear hearing acuity was at Level I.  
Pursuant to statutory authority and for purposes of this 
analysis, the Board assigns the nonservice-connected left ear 
a numerical auditory acuity evaluation of Level I.  See 38 
C.F.R. § 4.85(f).  By applying these hearing acuity levels to 
Table VII (also found at 38 C.F.R. § 4.85), the Board 
determines that the Veteran's hearing impairment, as measured 
at the August 2009 examination, was noncompensable.

There is no evidence in the record to indicate that the 
Veteran's hearing impairment has become worse since his 
audiology examination of August 2009.  The Veteran argues 
that because his hearing is noticeably impaired (a fact 
supported by his wife's lay statements), his disability 
therefore merits a compensable evaluation.  The Board does 
not dispute the Veteran's hearing impairment.  As noted 
above, however, VA assigns disability ratings for hearing 
impairment by mechanically applying the results of 
audiometric evaluations to the rating schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Palczewski, 21 Vet. App. at 179-80 (upholding the validity of 
hearing loss regulations codified at 38 C.F.R. § 3.385).  
Here, the mechanical application of the data indicates that 
the Veteran's service-connected hearing impairment is 
noncompensable.  Accordingly, the preponderance of the 
evidence is against awarding a compensable evaluation for the 
Veteran's disability.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's hearing loss of 
the right ear but that evidence supporting a higher rating 
has not been submitted.  In addition, the Veteran has not 
shown that his service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with his employment.  Although the Veteran's 
disability interfered with his employment as a police officer 
(he could no longer hear radio communications)-and even 
caused him to leave the police department-nonetheless, the 
evidence shows that after leaving the police department in 
March 1994, the Veteran obtained other employment, in the 
same month, working in the construction industry.  
Accordingly, this case does not present a truly "exceptional 
or unusual disability picture."  The Board finds that the 
disability rating previously assigned is not an unfair or 
inaccurate assessment of the effect his service-connected 
disability has on his employment.  Therefore, referral of the 
case for consideration as to whether an extra-schedular 
rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in this case because the weight of the 
credible evidence shows that the Veteran's service-connected 
hearing loss of the right ear has been noncompensable during 
the entire applicable period under review.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

The request to reopen the claim of entitlement to service 
connection for tinnitus is denied.

The request to reopen the claim of entitlement to service 
connection for hearing loss of the left ear is denied.

Entitlement to an increased rating for hearing loss of the 
right ear is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


